       Case 18-30241            Doc 20        Filed 12/13/18 Entered 12/13/18 12:55:30                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Brian Turner                                               )             Chapter 13
                                                                  )             Case No. 18 B 30241
         Debtor(s)                                                )             Judge LaShonda A. Hunt

                                                       Notice of Motion

     Brian Turner                                                              Debtor A ttorney: Sulaiman Law Group Ltd
     5060 N. Marine Dr.                                                        via Clerk's ECF noticing procedures
     Unit 5D
     Chicago, IL 60640


                                                                               >   Dirksen Federal Building
On January 28, 2019 at 10:30 am, I will appear at the location listed to the   >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 719
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Friday, December 14, 2018.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 10/29/2018.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

4.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

5.   The debtor(s) have failed to amend schedule G to list landlord.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
